Guy, J. (concurring in part).
I agree in the conclusion reached by my colleague, Justice Bijur, that the defendant failed to make out an account stated and that defendant’s counterclaim should, therefore, have been dismissed, the statement rendered by the audit company and retained by the plaintiff being merely of *61the nature of a statement rendered as between partners for purposes of subsequent liquidation (see Newburger-Morris Co. v. Talcott, 219 N. Y. 505-511); but I am of the opinion that the admission of testimony to the effect that $8,500 of the bills receivable as shown by the books of the company at the time of the making of the account stated, as alleged by plaintiff, are still uncollected, while error, would not require a reversal of the verdict in defendant’s favor as to plaintiff’s claim, as such testimony did not furnish proof of subsequent occurrences, but merely tended to show the character of the apparent assets of the company at the time of the alleged agreement as known to the contracting parties, and was not seriously prejudicial. The plaintiff had a fair and impartial trial before a jury as to his alleged account stated, and the jury’s verdict in favor of defendant thereon was fully justified in view of the inherent improbability of the testimony of plaintiff, an uncorroborated, interested witness, and the discredit thrown upon his testimony generally by his admission that, in making payments to himself subsequent to the time of the alleged account stated, he, as treasurer, drew checks to the order of the company with the intent of concealing the fact that they were for payments to himself.
I am of the opinion, therefore, that no new trial should be granted, but that the judgment should be modified so as to make it a judgment generally in favor of defendant and dismissing the defendant’s counterclaim.
Judgment reversed and new trial granted, with costs to appellant to abide event.